Citation Nr: 0121809	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  98-06 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia 
patella of the left knee, currently rated together with 
chondromalacia patella of the right knee as 10 percent 
disabling.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for psychiatric disability.

3.  Entitlement to an effective date prior to August 22, 
1996, for assignment of a 60 percent rating for service-
connected residuals, contusion, cervical spine with 
degenerative disc.

4.  Entitlement to an effective date prior to August 22, 
1996, for assignment of a 10 percent rating for 
chondromalacia patella, bilateral knees with torn medial 
meniscus, left knee.

5.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E.N.


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
December 1967, August 1971 to May 1976, February 1979 to 
February 1981, and October 1982 to October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from ratings decisions by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 1997, the RO (in part) 
denied a compensable rating for chondromalacia patella of the 
left knee and an increased rating for cervical spine 
disability, rated as 10 percent disabling.  A notice of 
disagreement was received in October 1997, a statement of the 
case was issued in April 1998, and a substantive appeal was 
received in April 1998.

In May 1999, the RO denied compensation under the provisions 
of 38 U.S.C.A. § 1151 for a psychiatric disability.  A notice 
of disagreement was received in July 1999, a statement of the 
case was issued in December 1999, and a substantive appeal 
was received in February 2000.

In December 1999, the RO denied a claim for TDIU.  A notice 
of disagreement was received in January 2000.  A statement of 
the case was issued in December 2000, and a substantive 
appeal was received in January 2001.

In December 1998, the RO increased the rating for the 
service-connected cervical disability from 10 to 40 percent 
disabling, effective August 22, 1996.  In April 2000, the RO 
increased the rating for the cervical disability to 60 
percent disabling, effective August 22, 1996.  The RO also 
combined the veteran's service-connected chondromalacia of 
the left knee with chondromalacia of the right knee and 
assigned one rating of 10 percent for the combined 
disability, effective August 22, 1996.  A notice of 
disagreement with the assignment of August 22, 1996, as the 
effective date of the grants of the increased ratings was 
received in May 2000, a statement of the case was issued in 
June 2000, and a substantive appeal was received in November 
2000.

The Board notes that, as 60 percent is the maximum rating for 
the veteran's cervical disability under Diagnostic Code 5293 
and no higher schedular rating is available, the grant of the 
60 percent rating is considered to be a full grant of the 
benefit sought as to that issue in terms of percentage 
rating.  The Board also notes that the RO notified the 
veteran in the April 2000 decision that the grant of a 60 
percent rating constituted a full grant of the benefits 
sought as to this issue.

However, the increased rating for left knee disability issue 
remains in appellate status since higher schedular ratings 
are available and the veteran has not otherwise limited his 
appeal on this issue to a specific percentage rating.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

In April 2000, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO.  Although a hearing 
before the Board in Washington, D.C. was requested, this 
request was subsequently withdrawn.


FINDINGS OF FACT

The veteran's variously diagnosed psychiatric disabilities 
were not caused by VA hospital care, VA medical or surgical 
treatment, or VA examination.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for psychiatric disability 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 and 
Supp. 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice provisions of 
the new legislation with regard to the issue dealing with 
compensation under 38 U.S.C.A. § 1151.  Various rating 
decisions and statements of the case have afforded the 
veteran notice of the applicable laws and regulations 
regarding the criteria pertinent claims under 38 U.S.C.A 
§ 1151.  The Board also finds that an appellate decision on 
this issue may be reasonably made without a VA examination 
and/or an etiology opinion.  

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, remands would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
of the Section 1151 issue despite the fact that implementing 
regulations have not yet been promulgated.

Compensation under 38 U.S.C.A. § 1151

The veteran is claiming that he suffers psychiatric 
disability as a result of an incorrect reporting by VA that 
test results showed he was HIV-positive and suffered from 
other disorders, including hepatitis.  The record shows that 
such reporting was in error and the result of a mix-up with 
records from another veteran.  The record also shows that VA 
has issued a formal apology to the veteran.  It also appears 
that he has pursued an administrative tort claim against VA.  
However, such matter is not before the Board.  The veteran's 
appeal is based on his claim (received in September 1998) for 
VA compensation under the provisions of 38 U.S.C.A. § 1151. 

38 U.S.C.A. § 1151 provides, in pertinent part, that:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service- connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable. See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.

After reviewing the claims file, the Board finds no basis for 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151.  The evidence of record fails to show that 
any of the veteran's variously diagnosed psychiatric 
disabilities have been caused by VA hospital care, medical or 
surgical treatment, or examination.  The error in reporting 
of medical evidence was administrative in nature and in no 
way involved with the furnishing of medical care to the 
veteran.  While the Board is sympathetic to the veteran and 
does not in any manner minimize the trauma he felt after 
reading the April 1998 statement of the case, the clear 
provisions of 38 U.S.C.A. § 1151 require a causal connection 
between additional disability and VA hospital care, medical 
or surgical treatment, or examination.  There is no 
suggestion, nor does the veteran even claim, that he was 
receiving such VA hospital care, medical or surgical 
treatment, or examination.  The incorrect reporting of his 
medical condition was administrative in nature and did not 
entail the furnishing of medical care as contemplated by the 
clear provisions of the statute.

The Board acknowledges the veteran's statements, lay 
statements submitted in support of his claim, and medical 
evidence suggesting that he has suffered anxiety due to the 
incorrect reporting of his medical records.  Nevertheless, 
however serious the impact of the erroneous reporting of the 
veteran's medical status, such incorrect reporting by the RO 
does not, in the Board view, constitute the rendering of VA 
medical care, treatment or examination.  There is therefore 
no basis for compensation under the provisions of 38 U.S.C.A. 
§ 1151.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a psychiatric disability is not 
warranted.


REMAND

With regard to the remaining issues, the Board finds that 
additional development and review by the RO is necessary 
before the Board may proceed with appellate review.  

With regard to the increased rating for left knee disability 
issue, recently received evidence suggests that he recently 
received surgical treatment for this disability.  Evidence as 
to the status of the left knee disability after such surgery 
must be obtained to allow for an equitable review of this 
issue.  Moreover, the Board believes further review and 
clarification from the RO is necessary in view of the fact 
that the heretofore separately rated knee disabilities have 
now been combined into one disability rating at 10 percent.  
Moreover, consideration should be given to the assignment of 
separate ratings for instability and for limitation of motion 
if the evidence so warrants.  See VAOPGCPREC 23-97 (1997). 

With regard to the effective date issues, it is not clear 
whether all pertinent medical records dated prior to August 
22, 1996, are of record.  In order to ensure consideration of 
such evidence which may constitute informal claims, 
additional action is necessary.  See 38 C.F.R. § 3.157. 

The ultimate determination on the increased rating issue may 
affect the TDIU issue, and review of the TDIU issue is 
therefore deferred. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and take all necessary action to ensure 
compliance with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  In this regard, 
the RO should obtain any VA medical 
treatment records dated from 1990 to 
August 22, 1996, pertaining to treatment 
for the veteran's service-connected 
cervical spine disability and left knee 
disability from 1990 to the present.  The 
RO should also take appropriate action to 
obtain all records from Centinela 
Hospital in Inglewood, California 
regarding any surgical procedures 
involving the knee in June 2001 and any 
follow-up treatment records.  

2.  After completion of the above, the 
veteran should be scheduled for a VA 
orthopedic examination to ascertain the 
nature and severity of his service-
connected left knee disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with this examination.  Any 
medically indicated special tests, 
including x-rays, should be accomplished.  
The examiner should clearly report all 
left knee symptomatology, including any 
lateral instability or recurrent 
subluxation and any limitation of motion, 
including additional functional loss due 
to pain, fatigue, weakness and 
incoordination.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the remaining claims 
can be granted.  The RO should 
specifically address the question of 
whether separate ratings are warranted 
for the left and right knee disabilities 
as well as whether separate ratings are 
warranted for left knee disability for 
recurrent subluxation or lateral 
instability and for limitation of motion.  
Consideration should be given to 38 
C.F.R. § 4.40, 4.45, 4. 59.  The 
effective date issues and the TDIU issue 
should also be reviewed by the RO.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case addressing any 
issue(s) which remain denied.  After they 
are afforded an opportunity to respond, 
the case should be returned to the Board 
for appellate review.

The purpose of this remand is to assist the veteran and to 
ensure an adequate record for appellate review.  The veteran 
and his representative have the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

